Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
11, 2022.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-22-00099-CV


              IJEOMA OGOCHUKWU ONONENYI, Appellant

                                        V.

                NNAEMKA JOSHUA NWANKWO, Appellee

                     On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-80238


                          MEMORANDUM OPINION

      This is an appeal from an order signed January 18, 2022. On July 28, 2022,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We reinstate and dismiss the appeal.

                               PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.